DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite because the meaning of the phrase “wherein the ethanol is 0 (exclusive)” is unclear.  It is unclear if “0 (exclusive)” is intended to mean that the extraction solvent contains 0% ethanol.  If this is the case, it is confusing to refer to a solution with no ethanol as an “ethanol” solution.  In addition, it is also unclear what the extraction solvent is in this scenario.  For the sake of examination, this limitation is interpreted as a water extract.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



4.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
The claims recite a composite extract from Semen Cuscutae, Semen nelumbinis, and Taraxaci Herba in combination with a carrier or a food.  Semen Cuscutae, Semen nelumbinis, and Taraxaci Herba are all naturally occurring plants as known in the art.  A change in the ratio or amount of compounds to create an "extract” from the plant does not transform the claims into an exemption of the “judicial exception” because amounts/ratios/percentages do not set forth a “markedly different” structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   Extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the particular plants.  Combining the extracts from the individual plants leads to a combination of the naturally occurring compounds from each of the plants.  Thus, the claims are drawn to mixtures of naturally occurring products.  Therefore, the claims are drawn to judicial exceptions.  
There is no indication that mixing the specified extracts together as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each plant extract is 
Combining the extract with a carrier or a food is not considered to render the extract patent eligible because carriers can also be naturally occurring ingredients such as water, starch, cellulose, or gums (which would make a food or topical composition), for example.  Each ingredient would maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  In addition, there is nothing to show that mixing the extract together with a carrier produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  
Claims 2 and 7 state that the ingredients are present in particular concentrations. A change in the ratio or amount of compounds does not transform the claims into an exemption of the “judicial exception” because amounts/ratios/percentages do not set forth a “markedly different” structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   There is no evidence to show that mixing the claimed 
It is noted that the specification at Tables 6-8 and Figures 3 and 5 shows a markedly distinct effect for an extract combination of the Semen Cuscutae, Semen nelumbinis, and Taraxaci Herba in comparison with the individual extracts.  However, these results are only shown for a single embodiment.  The claims are not limited to this embodiment.  Thus, these results are not considered to be sufficient to overcome this rejection.
This judicial exception is not integrated into a practical application because either method steps or a physical manifestation of the administration of a composition are needed to show a practical application.  The claims are drawn to a composition claims rather than method claims and the composition claims do not demonstrate a physical manifestation of the administration of the composition.  Therefore, the judicial exception is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (CN 103948901 A – English translation).
	This reference teaches a composition comprising an extract from dodder seed (Semen Cuscutae), lotus seed (Semen nelumbinis) and dandelion (Taraxaci herba) in combination with additional ingredients which are considered carriers and food items.  The reference teaches mixing 6 parts dodder seed, 3 parts lotus seed, and 3 parts dandelion and extracting with water (see paragraphs 10 and 11 of the translation).
The reference does not teach that the composition has the same effects on the body as claimed. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
6.	Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 105343862 A – English translation).
This reference teaches a composition comprising an extract from Cuscuta seed (Semen Cuscutae), lotus seed (Semen nelumbinis) and dandelion (Taraxaci herba) in combination with additional ingredients which are considered carriers and food items.  The reference teaches using 15 parts dodder seed, 30 parts lotus seed, and 35 parts dandelion.  The reference teaches extracting with ethanol and water (see paragraphs 37-43 of the translation).
The reference does not teach that the composition has the same effects on the body as claimed. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
7.	Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (CN 105950385 A – English translation).
	This reference teaches a composition comprising an extract from dodder seed (Semen Cuscutae), lotus seed (Semen nelumbinis) and dandelion (Taraxaci herba) in combination with additional ingredients which are considered carriers and food items.  The reference teaches mixing 3-6 parts dodder seed, 10-12 parts lotus seed, and 15-25 parts dandelion and extracting with water.  The extract is then mixed with wine which would produce an ethanolic extract (see paragraphs 10-13 of the translation).
The reference does not teach that the composition has the same effects on the body as claimed. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105343862 A – English translation) OR Jiang (CN 105950385 A – English translation).
The teachings of Zhang are discussed above in paragraph 6 and Jiang in paragraph 7.  Each of these references teaches the use of ethanol as a solvent.  However, they do not 

9.	No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/            Primary Examiner, Art Unit 1655